UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                          Chapter 11
 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,                                 Case No. 17-13633 (MKV)
 aka Robert X. Sillerman,

                                 Debtor.


                                CERTIFICATE OF SERVICE

Paris Gyparakis, under penalty of perjury, hereby certifies as follows:

               I am over 18 years of age, reside in New York, New York and I am not a party to

this proceeding.

               On August 30, 2019, I served the Debtor’s Response in Opposition to the

Committee of Unsecured Creditors’ Motion for Order Appointing a Chapter 11 Trustee or

Converting Case to a Chapter 7 Case [Doc. No. 425] and the Debtor’s Declaration in Support

of Debtor’s Response in Opposition to the Committee’s Motion An Order Appointing a Chapter

11 Trustee or Converting Case to a Chapter 7 Case [Doc. No. 426] upon the parties whose

names and addresses are set forth on the annexed service list, by regular first-class mail by

depositing true copies of same in post-paid, properly addressed wrappers in an official depository

under the exclusive care and custody of the United States Postal Service within the state of New

York.

Dated: New York, New York
       September 10, 2019



                                                         Paris Gyparakis
                                               Service List

Office of the United States Trustee                      Vedder Price P.C.
201 Varick Street, Room 1006                             Attorneys for React Presents, Inc., Clubtix,
New York, NY 10014-9449                                   Inc., Lucas King, and Jeffrey Callahan
Attn: Richard C. Morrissey, Esq.                         222 North LaSalle Street
                                                         Chicago, IL 60601
Cullen and Dykman LLP                                    Attn: James V. Garvey, Esq.
Attorneys for the Official Committee of
 Unsecured Creditors                                     Reid Collins & Tsai LLP
100 Quentin Roosevelt Boulevard                          Attorneys for Dean Ziehl, as Litigation Trustee
Garden City, NY 11530                                    of SFX Litigation Trust
Attn: Thomas R. Slome, Esq.                              810 Seventh Avenue, Suite 410
      Jil Mazer-Marino, Esq.                             New York, NY 10019
                                                         Attn: Yonah Jaffe, Esq.
Robinson & Cole LLP
Attorneys for Barton Gullong                             Reid Collins & Tsai LLP
280 Trumbull Street                                      Attorneys for Dean Ziehl, as Litigation
Hartford, CT 06103-3597                                   Trustee of SFX Litigation Trust
Attn: Michael R. Enright, Esq.                           1601 Elm Street, Ste 4250
                                                         Dallas, TX 75201
Fried Frank                                              Attn: Eric D. Madden, Esq.
One New York Plaza
New York, NY 10004                                       Willkie Farr & Gallagher LLP
                                                         Attorneys for ID Wheel (FL) LLC and
Golenbock Eisman Assor Bell                               IDrive Mezz Lender (FL) LLC
 & Peskoe, LLP                                           787 Seventh Avenue
Attorneys for John Howard                                New York, NY 10019
711 Third Ave                                            Attn: Alan J. Lipkin, Esq.
New York, NY 10017                                             James H. Burbage, Esq.
Attn: Andrew Peskoe, Esq.
                                                         Seward & Kissel LLP
Mitchell J. Slater                                       Attorneys for Deutsche Bank Trust
c/o Kirkland & Ellis LLP                                  Company Americas
601 Lexington Avenue                                     One Battery Park Plaza
New York, NY 10022                                       New York, NY 10004
Attn: Matthew Solum, P.C.                                Attn: John R. Ashmead, Esq.
                                                               Catherine V. LoTempio, Esq.
Sullivan & Cromwell LLP
Attorneys for ESFX Holdings LLC                          Lowenstein Sandler LLP
125 Broad Street                                         Attorneys for Guevoura Fund Ltd.
New York, NY 10004-2498                                  One Lowenstein Drive
Attn: Brian D. Glueckstein, Esq.                         Roseland, NJ 07068
                                                         Attn: Michael S. Etkin, Esq.
Vedder Price P.C.                                              Gabriel L. Olivera, Esq.
Attorneys for React Presents, Inc., Clubtix,
 Inc., LucasKing, and Jeffrey Callahan
222 North LaSalle Street
Chicago, IL 60601
Attn: Michael M. Eidelman, Esq.
                                                    2
Kozeny & McCubbin, L.C. LLC                   Izower Feldman, LLP
Attorneys for Toyota Motor Credit             Attorneys for OPW and Brett Torino
 Corporation                                  1325 Franln Avenue, Suite 255
12400 Olive Blvd., Ste 555                    Garden City, NY 11530
St. Louis, MO 63141                           Attn: Ronald D. Lefton, Esq.
Attn: Sabita Hajaree Ramsaran, Esq.
                                              Archer & Greiner, P.C.
Kozeny & McCubbin, L.C. LLC                   Attorneys for OPW and Brett Torino
Attorneys for Toyota Motor Credit             630 Third Avenue
 Corporation                                  New York, NY 10017
12400 Olive Blvd., Ste 555                    Attn: Allen G. Kadish, Esq.
St. Louis, MO 63141                           Abbey Spanier, LLP
Attn: Wesley T. Kozeny, Esq.                  Attorneys for Andrew Mule, et al.
                                              212 East 39 St.
Latham & Watkins LLP                          New York, NY 10016
Attorneys for Ryan Seacrest                   Attn: Arthur N. Abbey, Esq.
355 South Grand Avenue, Suite 100                   Stephen T. Rodd, Esq.
Los Angeles, CA 90071                               Nancy Kaboolian, Esq.
Attn: Jeffrey E. Bjork, Esq.
      Adam E. Malatesta, Esq.                 Robert F.X. Sillerman
                                              352 Plain Road
Leo V. Gagion, Esq.                           Hinsdale, NH 03451
Office of the New York State
 Attorney General                             Brower Piven
Counsel to NYS Dept. of Taxation              A Professional Corporation
 and Finance                                  136 Madison Avenue, 5th Floor
28 Liberty Street, 17th Floor                 New York, NY 10016
New York, NY 10005                            Attn: David A.P. Brower, Esq.

U.S. Securities and Exchange Commission       Meyer, Suozzi, English & Klein, P.C.
Brookfield Place                              990 Stewart Avenue, Suite 300
200 Vesey Street. Suite 400                   P.O. Box 9194
New York, NY 10281                            Garden City, NY 11530
Attn: Patricia Schrage, Esq.                  Attn: Howard B. Kleinberg, Esq.

Pillsbury Winthrop Shaw Pittman LLP           Montgomery McCracken Walker &
Attorneys for ECN Aviation Inc.                Rhoads LLP
 f/k/a Element Aviation Inc.                  437 Madison Ave.
31 West 52nd Street                           New York, NY 10022
New York, NY 10019-6131                       Attn: Edward L. Schnitzer, Esq.
Attn: Leo T. Crowley, Esq.
                                              Montgomery McCracken Walker &
Hinckley, Allen & Snyder LLP                   Rhoads LLP
Attorneys for VistaJet US, Inc.               1735 Market Street, 21st Floor
30 South Pearl Street, Suite 901              Philadelphia, PA 19103-7505
Albany, New York 12207                        Attn: David Dormont, Esq.
Attn: Christopher V. Fenlon, Esq.




                                          3
